Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 1 of 9 Page ID #:1019



   1    Brandon S. Reif (SBN 214706)
   2
        Marc S. Ehrlich (SBN 198112)
        Ohia A. Amadi (SBN 268876)
   3    REIF LAW GROUP, P.C.
   4    10250 Constellation Blvd., Suite 100
        Los Angeles, CA 90067
   5    Tel: 310.494.6500
   6    Email: Docket@reiflawgroup.com; BReif@reiflawgroup.com;
               MEhrlich@reiflawgroup.com; OAmadi@reiflawgroup.com
   7

   8    Attorneys for Plaintiffs (Co-counsel information on next page)
   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11    KOLETTE A. PAGE and CLETUS M.                 Case No. 8:18-cv-01208-AG-KES
  12    PAGE, individually and on behalf of           [Hon. Andrew J. Guilford]
        their individual retirement accounts,
  13                                                  DECLARATION OF CLETUS M.
                       Plaintiffs,
  14                                                  PAGE IN SUPPORT OF
                            v.                        PLAINTIFFS’ OPPOSITION TO
  15    MINNESOTA LIFE INSURANCE                      HAPPY STATE BANK DBA
  16    COMPANY, a Minnesota corporation;             GOLDSTAR TRUST COMPANY’S
        SHURWEST HOLDING COMPANY,                     MOTION TO DISMISS
  17    INC., an Arizona corporation;
  18    SHURWEST, LLC, an Arizona limited
        liability company; HAPPY STATE          Action Filed: July 9, 2018
  19    BANK & TRUST COMPANY dba                Trial Date:   January 28, 2020
  20    GOLDSTAR TRUST COMPANY, a
        Texas business entity (corporate status
  21    unknown); FUTURE INCOME
  22    PAYMENTS, LLC, a Delaware limited
        liability company; CMAM, INC. dba
  23    HERITAGE FINANCIAL SERVICES, a
  24    California corporation; ALBERT
        ANDREW MANFRE, an individual;
  25    JEANETTE MANFRE, an individual;
  26    MATTHEW LEE BIESER, an
        individual; and DOES 1-10, inclusive,
  27
                     Defendants.
  28
                                                -1-

                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 2 of 9 Page ID #:1020



   1   Jon C. Furgison (SBN 205761)
   2
       FURGISON LAW GROUP, P.C.
       444 Longfellow Avenue
   3   Hermosa Beach, CA 90254
   4
       Tel: 310.356.6890
       Email: jon@furgisonlawgroup.com
   5

   6
       Attorneys for Plaintiffs

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                -2-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 3 of 9 Page ID #:1021



   1   I, Cletus Page, declare:
   2          1.    I am over the age of 18 and a resident of the State of California. I am
   3   a plaintiff in this case along with my wife Kolette Page. I have personal knowledge
   4   of the facts set forth in this declaration and if called upon, I could and would give
   5   competent testimony at a hearing or trial regarding those facts.
   6         2.     I am 75 years old and I am retired. I permanently reside in Covina,
   7   California and have done so continuously since before the events alleged in my
   8   complaint.
   9         3.     In 2007, Kolette and I had retained Security Financial Group to
  10   prepare a trust for us. On information and belief, Security Financial is a predecessor
  11   company to CMAM, Inc. dba Heritage Financial Services (“Heritage”). In or about
  12   September of 2016, I called Security Financial about making some revisions to our
  13   trust. However, Security Financial was apparently out-of-business so the number I
  14   called connected me to Heritage instead.
  15         4.     The receptionist from Heritage explained to me that Security Financial
  16   was now Heritage, but still had the capability to do the trust revisions for us.
  17   Heritage assigned Matthew Bieser to help us with the revisions. I had never met
  18   Matthew prior to his assignment as our financial advisor. He personally came to our
  19   home several times in order to get information for the trust revision.
  20         5.     Part of the information Matthew collected from me included the
  21   amount of money in my individual retirement account (“IRA”). At the time,
  22   Lincoln Financial Group (“Lincoln”) managed my IRA. I had roughly $800,000 in
  23   my IRA invested exclusively in low risk Lincoln funds.
  24         6.     Once Matthew saw the value of my IRA, he soon began trying to
  25   convince me to invest in a program (the “Structured Settlement program”) requiring
  26   me to liquidate the investments in my Lincoln IRA and transfer the entire amount
  27   of proceeds to an IRA custodian Matthew recommended—Defendant Goldstar
  28   Trust Company (“Goldstar”). GoldStar would then take custody of my IRA and
                                                  -1-

                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 4 of 9 Page ID #:1022



   1   purchase securities in Future Income Payments, LLC (“FIP”).The proceeds from
   2   FIP would be used to fund large permanent life insurance policies from Minnesota
   3   Life Insurance Company. Matthew told me and my wife that he was a licensed
   4   agent of Minnesota Life Insurance Company (“MN Life”).
   5         7.    I was initially reluctant to buy into the Structured Settlement program
   6   Matthew recommended. However, Matthew personally visited me and my wife
   7   many times at our home before we agreed to invest in the Structured Settlement
   8   program. He made me feel like I was his friend. Sometimes he would bring his
   9   pregnant wife with him to my house. And, after she gave birth, he came with both
  10   his wife and their newborn son Brandon. I even remember on one occasion during
  11   one of Matthew’s visits, I excused myself because I was going to see a movie in the
  12   theater. Matthew said he had been wanting to see the movie too and then followed
  13   and watched the movie with me.
  14         8.    Matthew convinced me that investing in the Structured Settlement
  15   program would earn me significantly more than my IRA was earning at the time.
  16   He guaranteed me that it was a risk-free program and that I would earn at least 7%
  17   annually on my investment in FIP—which was several percentage points higher
  18   than my IRA was then earning.
  19         9.    Matthew also explained to me that if I invested the proceeds from FIP
  20   in permanent life insurance policies with MN Life, I would be able to afford a
  21   policy with a death benefit of roughly $2 million. The policy would also increase in
  22   value over time and eventually become another source of income.
  23         10.   Matthew told me and Kolette that he had been introduced to the
  24   Structured Settlement program by Defendants Shurwest, LLC and Shurwest
  25   Holding Company, Inc. (together, “Shurwest”). He told us that his contact at
  26   Shurwest was Melanie Schulze-Miller and that Shurwest recommended the
  27   Structured Settlement program to him.
  28

                                                -2-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 5 of 9 Page ID #:1023



   1         11.    Ms. Schulze-Miller and Shurwest were mostly in the back-office
   2   operation but Matthew assured me and Kolette that Shurwest vetted and endorsed
   3   the Structured Payment program and Shurwest’s endorsement further guaranteed it
   4   as risk-free and safe program.
   5         12.    Kolette and I did have a conference call once with Ms. Schulze-Miller
   6   and Matthew on the call. Matthew needed guidance on how to structure the transfer
   7   of money from our GoldStar IRA accounts to MN Life to cover our policy
   8   premiums. (See below.)
   9         13.    Matthew also informed me and Kolette of another Shurwest employee
  10   who was assisting in the processing of my insurance policy application named
  11   Bridget Davis.
  12         14.    Kolette and I depended on the money in my IRA to cover our
  13   immediate living expenses in retirement. Matthew assured me that FIP was a safe
  14   and conservative investment guaranteed to make at least 7% on my investment with
  15   complete return of my principal within five years. Matthew also promised me that
  16   between the life insurance and FIP investment, I would make thousands of dollars a
  17   month and benefit from the life insurance policy worth millions of dollars if either
  18   me or Kolette died.
  19         15.    From September 2016 to about November 2016, Shurwest received
  20   and transmitted to MN Life medical records and test results from medical exams I
  21   had to undergo in order to qualify for a MN Life insurance policy.
  22         16.    I also submitted an extensive application to MN Life for the insurance
  23   policies. In the application, I disclosed details of my and my wife’s financial assets
  24   including our IRAs. I provided detail on the limited fixed income Kolette and I
  25   received also. There was a question in the application that asked how I would fund
  26   my policy premiums. Matthew—who was at my home with me while I completed
  27   the application—told me to indicate that I would fund the premium from my
  28

                                                -3-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 6 of 9 Page ID #:1024



   1   savings. This was correct, however my savings included roughly $800,000 dollars
   2   in my IRA.
   3         17.    As was his usual procedure, Matthew had brought the paperwork to
   4   my house. Matthew then sat by me and my wife while we completed the
   5   paperwork. After we completed the paperwork, he took the applications with him.
   6         18.    On or about December 16, 2016, sometime after I learned that MN
   7   Life had approved me for the policy, Matthew brought paperwork to my home that
   8   was required to transfer my IRA to GoldStar and to purchase FIP securities. I had
   9   never received or reviewed any of the documents prior to Matthew bringing them to
  10   my home. Matthew brought multiple agreements, written in technical language. It
  11   amounted to a thick stack of papers. So there were many terms I either did not have
  12   time to review or understand. However, after 4 months of personal visits from
  13   Matthew, I trusted that he had my best interests at heart. Matthew simply opened
  14   the stack of papers to the places I needed to sign. So I just followed Matthew’s
  15   instructions and signed where he indicated. He did not leave a copy for me and my
  16   wife to review before signing. And we never received a copy of the fully signed
  17   paperwork until after the Structured Settlement program collapsed, so I did not have
  18   a chance to review the agreements after entering into them.
  19         19.    Attached as Exhibit 1 hereto is a true and correct copy of the FIP
  20   Purchase Agreement (“FPA”) that I signed. Matthew did not leave a copy of this
  21   with me or send me a copy once it was fully signed. I received a copy a year-and-a-
  22   half later, in or about April 2018, after FIP announced it was ceasing operations and
  23   would no longer make any payments to me or other investors. At that time, I went
  24   with my wife to meet Al Manfre in person at Heritage’s office. Al provided me
  25   with a copy of the FPA along with my account documents.
  26         20.    Matthew also brought GoldStar forms for me to fill out in order to
  27   transfer my Lincoln IRA to GoldStar. I had never previously heard of GoldStar and
  28

                                                -4-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 7 of 9 Page ID #:1025



   1   did not freely choose GoldStar as my IRA custodian. Matthew told me that all the
   2   FIP investors used GoldStar so I did not have a choice.
   3         21.    Prior to FIP ceasing operations, neither Matthew nor anyone from
   4   Shurwest, Heritage, or GoldStar ever told me that FIP was under investigation by
   5   numerous state and federal regulators for issuing predatory loans to retirees,
   6   veterans and other pensioners or how much risk I was taking by investing my entire
   7   IRA in the Structured Settlement program.
   8         22.    In or about January 2017, the time came for me to fund my initial
   9   partial premium for the MN Life insurance policy. The combined payments for my
  10   policy and Kolette’s policy exceeded our combined annual income. In order to fund
  11   the policy premiums, GoldStar sold some of my FIP securities and distributed
  12   money from my IRA to my bank which I then transferred to MN Life. I ended up
  13   being taxed on the distribution. Neither Matthew or anyone else from GoldStar,
  14   Heritage or Shurwest ever told me that the distribution from GoldStar to fund the
  15   insurance policies would be a taxable event.
  16         23.    In fact, I had to take a loan on the MN Life policy to help pay for the
  17   additional taxes from the distribution that came due and I paid in April 2017.
  18         24.    Matthew depended on Ms. Shulze-Miller and Shurwest to determine
  19   how exactly I was to get money from my GoldStar IRA to MN Life. So on or about
  20   January 17, 2017, while Matthew was at my house, Matthew called Ms. Schulze-
  21   Miller so my wife and I could have a conference call. Matthew put Ms. Schulze-
  22   Miller on speaker and I listened as she explained that she would arrange for a
  23   transfer from my GoldStar IRA to my bank in California and then I would need to
  24   wire the money to MN Life. This is in fact what I did.
  25         25.    Defendants Structured Settlement program began unraveling in or
  26   about February 2018. It appeared to me that I was not receiving the amount of
  27   distributions that I was supposed to from FIP.
  28

                                                -5-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 8 of 9 Page ID #:1026



   1         26.    My wife and I called Matthew to talk about the shortfall and for
   2   Matthew to find out what was holding up my payments. After two months of
   3   increasingly panicked calls from Kolette and I, we finally received a joint payment
   4   in April 2018 for $22,000 after tax. However, shortly after that I received a letter
   5   from FIP stating that it was ceasing operations due to regulatory actions against it
   6   and from GoldStar failing to “keep partner” with FIP.
   7         27.    Since that time, I have gotten confirmation both from conversations
   8   with Matthew and with Al and from documents produced so far in this case, that
   9   Shurwest was the hub connecting GoldStar, Heritage, FIP and Minnesota Life in
  10   the Structured Settlement program.
  11         28.    Ms. Schulze-Miller regularly communicated by phone and/or email
  12   with FIP and GoldStar directly. She provided the opportunity to sell FIP interests to
  13   Matthew and Heritage. She also provided logistical and other advice to facilitate the
  14   program. And Shurwest was the intermediary between Heritage and MN Life.
  15   While Cletus and I primarily interacted with Matthew and Heritage and received
  16   documents from them, they submitted the documents we gave back to them to
  17   Shurwest and Shurwest then transmitted the documents to MN Life. Matthew and
  18   Al both told us that Ms. Schulze-Miller was fired over offering this program and
  19   that they, Heritage, could not believe that the CEO of Shurwest did not know
  20   anything about it. They also said over and over, “your money is safe if we have to
  21   we will sue Shurwest because they were the ones that recommended this program to
  22   us”. Al Manfre also told me that he has “known Ron Shurts the CEO of Shurwest
  23   for over 20 years. He said this statement to Kolette and I numerous times, both in
  24   person and on weekly telephone calls after FIP’s collapse.
  25         29.    Shurwest also directed Matthew and Heritage regarding the
  26   information they needed to obtain from us and transmitted instructions from MN
  27   Life to Matthew and Heritage.
  28

                                                -6-
                      DECLARATION OF CLETUS M. PAGE IN SUPPORT OF PLAINTIFFS’
         OPPOSITION TO HAPPY STATE BANK DBA GOLDSTAR TRUST COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93-4 Filed 10/30/18 Page 9 of 9 Page ID #:1027
